       Case: 4:20-cv-00794-JG Doc #: 275 Filed: 12/10/20 1 of 2. PageID #: 1954




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for December 9, 2020 are as follows:


                                DAILY                        TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                         7                                  17651
    POSITIVE                          0                                   77
    NEGATIVE                          7                                  1687




1
    One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 275 Filed: 12/10/20 2 of 2. PageID #: 1955




MASS TESTING – QUEST DIAGNOSTICS


     The following data is for December 9, 2020:

     Swabs taken/sent to Quest: 6


                        RESULTS            TOTAL (since May 11,
                                                 2020)
TESTS
PERFORMED                    6                     7979
POSITIVE                     0                      975
NEGATIVE                     0                     6108
INCONCLUSIVE                 0                      122


                                           Respectfully submitted,

                                           JUSTIN E. HERDMAN
                                           United States Attorney

                                      By: /s/ Sara E. DeCaro
                                          James R. Bennett II (OH #0071663)
                                          Sara E. DeCaro (OH #0072485)
                                          Assistant United States Attorneys
                                          United States Courthouse
                                          801 West Superior Ave., Suite 400
                                          Cleveland, Ohio 44113
                                          216-622-3988 - Bennett
                                          216-522-4982 - Fax
                                          James.Bennett4@usdoj.gov
                                          Sara.DeCaro@usdoj.gov

                                           Attorneys for Respondents




                                            2
